DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Information Disclosure Statement 
3. 	The information disclosure statements (IDS) were submitted on 05/11/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Non-Statutory Double Patenting 
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected on the ground of nonstatutory (obviousness-type) double patenting as being unpatentable over claims 1-21 of US Patent No. (11,336,916), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the novel subject matter(s) of claims 1-20 in the instant/present application is fully disclosed in the above patent and is covered by the above patent, since the above patent is claiming common subject matter/features, as follows:
Currently pending claims 1-20 in the instant/present application recite substantially all of claimed features as also recited/presented in the claims 1-21 of the US Patent No. (11,336,916). 
Furthermore, there is no apparent reason why Applicant was prevented from presenting
claims corresponding to those of the instant application during prosecution of the application
which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).
See also MPEP § 804.
Therefore, claims 1-20 do fall within the classes set forth in the nonstatutory (obviousness-type) double patenting rejection as discussed above.
 
Allowable Subject Matter
6. 	The following is an Examiner's statement of reasons for allowance.
Claims 1-20 are allowed on merits, but contingent upon overcoming the nonstatutory (obviousness-type) double patenting rejection as discussed above.


7. 	Independent claims 1 and 11, and corresponding dependent claims 2-10 and
12-20, respectively, (by virtue of dependencies) are allowed (based on the contingency as above) as having incorporated the allowable subject matter (independent claims features associated with checking matching costs for each of a plurality of search space positions according to a checking order, selecting from the plurality of search space positions, a target 
search space position having a minimal matching cost, and checking a central search space position first according to the checking order, and wherein a central search space position is checked first according to the checking order, the central search space position being pointed to by the initial motion vector).
The prior art of record fails to anticipate or make obvious the novel features (the allowable subject matter) as specified in claims 1-20.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
8.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)   	ESENLIK et al (2020/0137415 A1), Search region for motion vector refinement.
B)	Karczewicz et al (2018/0278949 A1), Constraining motion vector information derived by decoder-side motion vector derivation.
C)	Srinivasan et al (2018/0040133 A1), Systems and methods for determining feature point motion. 
D)	Rodriguez (2014/0269919 A1), Systems/methods for guided conversion of video from a first to a second compression format.

9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

10.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/SHAWN S AN/Primary Examiner, Art Unit 2483